            Case 1:15-cr-00140-DLC Document 209 Filed 05/12/20 Page 1 of 1



Probation Form No. 35                                        Report and Order Terminating Probation /
(1/92)                                                                             Supervised Release
                                                                     Prior to Original Expiration Date

                                 UNITED STATES DISTRICT COURT
                                            for the
                                SOUTHERN DISTRICT OF NEW YORK


         UNITED STATES OF AMERICA

                           v.                           Docket No. 1:15 CR 0140-3 (DLC)

                    Juan Carlos Reyes


On March 18, 2016, the above-named individual was placed on Probation for a period of five
years. He has complied with the rules and regulations of Probation and is no longer in need of
supervision. It is accordingly recommended that Juan Carlos Reyes be discharged from Probation.


                                                        Respectfully submitted,


                                                  by
                                                        Zondra Jackson
                                                        U.S. Probation Officer




                                        ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Probation
and that the proceedings in the case be terminated.

           Date this     12              day of        May                                 , 20 20       .




                                                              Honorable Denise L. Cote
                                                              U.S. District Judge
